MEMORANDUM **
Celerino Sanchez-Rosas appeals from his guilty-plea conviction and 120-month sentence imposed for distribution of 50 grams or more of actual methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Sanchez-Rosas has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Sanchez-Rosas has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.